Name: COMMISSION REGULATION (EEC) No 1828/93 of 8 July 1993 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  processed agricultural produce
 Date Published: nan

 9 . 7. 93 Official Journal of the European Communities No L 167/ 13 COMMISSION REGULATION (EEC) No 1828/93 of 8 July 1993 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance involve ; whereas, as a result of the experience gained and to meet the Canary Islands' immediate needs in milk ­ powder it is necessary to increase the quantities laid down in the forecast supply balance from 1 June whereas Annex I to Regulation (EEC) No 2164/92 must accor ­ dingly be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regards to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1695/92 ('), as last amended by Regulation (EEC) No 1 707/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands ; Whereas Commission Regulation (EEC) No 2164/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance (*), as last amended by Regulation (EEC) No 1733/93 (6), establishes the forecast supply balance in milk products for the Canary Islands ; whereas Article 2 of Regulation (EEC) No 1601 /92 provides for a revision of this forecast supply balance during the marketing year as the needs of the region in question HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2164/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1993 . For the Commission Rene STEICHEN Member of the Commission o OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 378 , 23. 12 . 1992, p . 23 . 0 OJ No L 179, 1 . 7. 1992, p. 1 . (4) OJ No L 159, 1 . 7. 1993, p. 75. 0 OJ No L 217, 31 . 7. 1992, p. 17. 6) OJ No L 160, 1 . 7. 1993, p. 21 . No L 167/14 Official Journal of the European Communities 9 . 7. 93 ANNEX 'ANNEX I Supply balance for the Canary Islands relating to milk products for the period 1 July 1992 to 30 June 1993 (tonnes) CN code Description Amount 0401 Milk and cream, not concentrated nor containing added sugar or other 80 000 sweetening matter 0402 Milk and cream, concentrated or containing added sugar or other 21 000 sweetening matter 0405 Butter 4 500 0406 0406 30 0406 90 23 0406 90 25 0406 90 27 &gt; Cheese ' I 13 000 0406 90 77 0406 90 79 0406 90 81 0406 90 89 1901 90 90 Milk-based preparations containing no fat 12 000 2106 90 91 Milk-based preparations for infants, containing no milk fats, etc . 800'